PER CURIAM:
Alexander Moisés Saenz-Lagos, a native and citizen of Nicaragua, petitions for review of an order of the Board of Immigration Appeals (“Board”) denying his motion to reopen removal proceedings. We have reviewed the record and Saenz-Lagos’s contentions on appeal and find no abuse of discretion in the denial of relief on his motion. See 8 C.F.R. § 1003.2(a), (c) (2012). Accordingly, we deny the petition for review for the reasons stated by the Board. See In re: Saenz-Lagos (B.I.A. Aug. 5, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.